767 F.2d 920
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.PETER FILIPAS; EMMA FILIPAS, PLAINTIFFS-APPELLANTS,v.ADDIE LEE LEMONS, DECEASED; THE BUCKEYE UNION INSURANCE CO.,SUPERINTENDENT, ADMINISTRATIOR, MANAGEMENT DIRECTOR ANDEXECUTIVE DIRECTOR; THE BUCKEYE UNION INSURANCE COMPANY; THECONTINENTAL INSURANCE COMPANIES, SUPERINTENDENTS,ADMINISTRATIORS, MANAGEMENT DIRECTORS AND EXECUTIVEDIRECTORS, DEFENDANTS-APPELLEES.
NO. 85-3014
United States Court of Appeals, Sixth Circuit.
6/10/85

N.D.Ohio
APPEAL DISMISSED
ORDER
BEFORE:  MERRITT and WELLFORD, Circuit Judges; and CELEBREZZE, Senior Circuit Judge.


1
The plaintiffs move for in forma pauperis status and for the appointment of counsel on this appeal from the district court's order dismissing their civil rights case.  The defendants move to dismiss the appeal as frivolous.  This appeal has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  After an examination of the record and the plaintiffs' brief, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
The complaint in this case is the third federal action filed by the plaintiffs regarding an automobile accident that occurred in Akron, Ohio.  This Court on two previous occasions has affirmed decision of the district court dismissing the plaintiffs' complaints.  Concerning this complaint, the district court dismissed the case and ordered the plaintiffs to stop filing actions regarding the automobile accident unless they had first obtained certification from the district court.  The district court added that if the plaintiffs failed to comply with this order they could be cited for contempt.


3
We have again examined the record in this case and find no merit to the appeal.  We admonish the plaintiffs to obey the district court's order.


4
The motion for in forma pauperis status is granted for the limited purpose of allowing summary disposition of this appeal.  The appeal is dismissed as frivolous under Rule 9(d)(2), Rules of the Sixth Circuit, and we assess double costs against appellant for pursuing again an issue several times decided by this court.